DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 9, 21, 25, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai et al (US Publication 2002/0067797), herein referred to as Safai, in view of Fisher (US Patent 4,092,889), as evidenced by Squicciarini (US Patent 4,735,566).
	Regarding Claim 1, Safai discloses a cutting apparatus (fig. 1) for cutting food items of varying shape and size (paragraphs 0024), the cutting apparatus comprising:
	a single conveyor belt (12), the single conveyor belt being an endless conveyor belt configured to convey said food items (paragraph 0025, lines 1-2), said conveyor belt being of a rubber or plastic material (paragraph 0029, lines 4-6);
	a fluid pressure cutter (paragraph 0046, lines 1-2; “high-speed water jet”, 22) arranged above the conveyor (fig. 1) and adapted for operating in a crosswise motion across the conveyor (a “position of the workpiece along the transverse width of the conveyor 12 is provided by the x-ray detector array 16,” paragraph 0025, lines 23-24, 
	an x-ray imaging system (14) configured to capture and produce x-ray image data of the food items to be processed (paragraph 0025, lines 10-14) while the food items are conveyed on said single conveyor belt (Safai states, “the conveyor is moved by one increment” (paragraph 0035, lines 7-8) for each volume section pf the workpiece in order to capture and produce x-ray image data for that respective section, wherein “a smaller conveyor increment or a slower conveyor speed provides greater resolution in determining the location of an undesirable material with greater accuracy. A larger conveyor increment or a faster conveyor speed provides lower resolution and less accuracy of the resulting attenuation map, but perhaps increases throughput,” paragraph 0039, lines 4-9), said x-ray image data indicating position data of bones or undesired tissue to be removed from the food items (paragraph 0025, lines 14-27); and
	a computer system (18) adapted to process said x-ray image data (paragraph 0025, lines 12-16), generate varying operation parameters for removal of the bones or undesired tissue from each of said food items, and operate said movement of the cutter across the conveyor belt and parallel to the conveying direction while said conveyor belt is conveying said food items to remove the bones or undesired tissue from each of said food items (paragraph 0026, lines 3-11 and paragraph 0028, lines 6-10).	Furthermore, based upon image data received from the x-ray imaging device, the  wherein said gap is formed between adjacent elongated supporting means with a fixed internal arrangement; wherein the cutting apparatus further comprises at least one further elongated supporting means placed below said adjacent elongated supporting means, said adjacent elongated supporting means and said at least one further elongated supporting means being adapted to create a bypass for said single conveyor belt by extending the conveyor belt between the adjacent elongated supporting means and said at least one further elongated supporting means such that a substantial U-shaped profile of the conveyor belt is formed; and wherein the cutting apparatus operates movement of the adjacent elongated supporting means and the cutter by a driver in a variable manner at least  placed below said adjacent elongated supporting means, said adjacent elongated supporting means and said at least one further elongated supporting means being adapted to create a bypass for said conveyor belt by extending the conveyor belt between the adjacent elongated supporting means and said at least one further elongated supporting means such that a substantial U-shaped profile of the conveyor belt is formed (the elongated supporting means (i.e. rollers 20, 21) divert the conveyor belt away from the work piece support surface and beneath a receptacle 26  at least back and forth in a direction parallel to the conveying direction while maintaining by a support frame (moveable frame 14) said fixed internal arrangement of the adjacent elongated supporting means and the cutter fixed (Fisher, fig. 1 - movement indicated by assorted arrows in transverse and longitudinal directions), the cutting apparatus operating said movement of the adjacent elongated supporting means and the cutter in said variable manner based on said varying operating parameters for each of said food items (column 4, lines 60-65).
    PNG
    media_image1.png
    358
    634
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Safai substantially disclosed above with the teaching of Fisher such that the single conveyor is provided with a bypass formed by multiple adjacent support members that form a gap that moves with a fixed internal arrangement with the cutter along the longitudinal feeding direction of the conveyor and work piece in order to protect the single, continuous, rubber conveyor belt from being damaged by the fluid pressure cutter (Please see Squicciarini below for evidence of this benefit). Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Squicciarini (US Patent 4,735,566) provides further evidence of a flexible rubber or plastic conveyor belt being used in conjunction with a fluid pressure cutter, wherein a 	In Claim 6, Fisher teaches a third roller means (annotated fig. 6) and a fourth roller means (annotated fig. 6) placed distally away from a first roller means (annotated fig. 6) and a second roller means (annotated fig. 6), where at least one of said third or fourth roller means act as a driving roller means for said conveyor belt. As shown in Annotated fig. 6, the third roller means acts as a pinch roller in conjunction with motor (28) in order to drive the conveyor. As evidenced by Squicciarini, one having an ordinary skill in the art at the time of the filing of the invention would have been able to build the single continuous conveyor formed a flexible rubber or plastic conveyor belt being used in conjunction with a fluid pressure cutter, wherein a gap is formed between portions of said conveyor such that the work piece (an extrusion of dough (i.e. food item) is being cut while being transported along said conveyor (column 6, lines 36-42), wherein driving means acting on the third or fourth driving roller means moves shifts the conveyor and work piece placed thereon past the cutter during operation.	In Claim 21, Fisher teaches said at least one further elongated supporting means comprises two spaced apart roller means (Fisher, annotated fig. 6).	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Safai substantially disclosed above with the further teaching of Fisher in order to further reduce wear from the fluid pressure cutter on the conveyor surface and to provide support for the single conveyor belt, wherein all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 25, the modified device of Safai substantially disclosed above 
	Regarding Claim 30, the modified device of Safai substantially disclosed above discloses the cutting apparatus is configured to image, process said image data, generate said varying operation parameters (as set forth above), cut food items based on said varying operation parameters for food items including fish, fish fillets, pork, pork bellies, poultry, poultry fillets, poultry breasts, and red meat portions of varying size and shape (Safai, paragraph 0024, lines 4-9 and 12-18).
	Regarding Claim 31, the modified device of Safai substantially disclosed above discloses the cutting apparatus is configured to image, process said image data, generate said varying operation parameters, cut food items based on said varying operation parameters for food items each having an undesired portion (i.e. bones/ . 
Claims 8, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), as evidenced by Squicciarini (US Patent 4,735,566) as set forth above, in view of Whittlesey (US Publication 2008/0060916). 	Regarding the following claims, the modified device of Safai substantially disclosed above fails to disclose the following:	In Claim 8, the modified device of Safai substantially disclosed above fails to include said at least one further elongated supporting means is adjustable from being in a closed position where it is placed below said adjacent elongated supporting means where the conveyor belt is in a stretched state towards being in an open position where the conveyor belt is in a slack state.	In Claim 26, the modified device of Safai substantially disclosed above fails to disclose at least one further elongated supporting means is adjustable from being in a closed position to an open position by means of a locking/un-locking mechanism, wherein said at least one further elongated supporting means in said open position may be removable.	In Claim 27, the modified device of Safai substantially disclosed above fails to .	
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent . 	 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safai (US Publication 2002/0067797) and Fisher (US Patent 4,092,889), evidenced by Squicciarini (US Patent 4,735,566) as set forth above, and further in view of Kim (US Patent 7,841,264). 	Regarding Claim 15, the modified device of Safai substantially disclosed above fails to disclose the cutter is further provided with a tilting mechanism for adjusting the tilting angle in both directions within the cutting plane of the cutter.	However, Kim discloses a similar cutting apparatus wherein the cutter is further provided with a tilting mechanism (column 9, lines 37-40) for adjusting the tilting angle in both directions within the cutting plane of the cutter (Kim, fig. 4).	It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify the device of Safai substantially disclosed above with the teaching of Kim such that the cutter is provided with a greater degree of freedom for making the proper cuts depending upon the shape and further various aspects of the work piece, wherein all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. Applicant argues, “Safai makes no mention at all regarding a jet water 22 being problematic by being arranged directly above the conveyor 287 that is made of x-ray permeable materials, such as rubber or plastic” (Remarks, page 12, lines 7-9), “Safai makes no mention regarding protection of the rubber or plastic conveyor belt 28 being required or advantageous (Remarks, page 12, lines 14-15), and “the reasoning the Office Action provides to modify the system of Safai to include such a gap provided by adjacent elongated supporting means are the very problem and solution that are identified and overcome by Applicant’s original disclosure” (page 13, lines 13-16). In light of these statement, Applicant concludes, “the Office Action’s reasoning and suggested modification of Safai is based on impermissible hindsight reasoning gleaned not from the prior art of record but rather from Applicant’s own disclosure” (Remarks, page 13, lines 17-19).	Examiner respectfully disagrees. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	Additionally, the teaching of Squicciarini is used to provide evidence that it is possible to make accurate cuts at least across the width of the work piece while the conveyor belt is transporting the work piece downstream wherein the fluid pressure would otherwise damage the conveyor 18 (column 5, lines 64- column 6, lines 12). Therefore, the rejection was not made in hindsight.	On page 13, line 27- page 14, line 7, Applicant argues, “the totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of non-obviousness… [wherein] although not relied on in the Office Action’s last obviousness-based rejection, the Jonsson reference is still part of the prior art of record, and must still be considered when ascertaining the differences between the claimed invention and the prior art “as a whole.”	Examiner respectfully disagrees. Jonsson is not utilized in the rejection set forth in this Office Action, and therefore, these arguments are moot.	On page 16, lines 1-23, Applicant argues, “Squicciarini reinforces… that most food item cutting systems at the time of the Applicant’s filing of the application relied on using two conveyor belts.” Applicant sites an excerpt from Squicciarini that states two separate conveyors are utilized ‘which are aligned with the adjacent ends slightly set apart so as to form a slot which matches or correlates with the path hollowed by the fluid jet cutting system when the ribbon of dough is being cut.’	Examiner respectfully disagrees. As set forth above, Squicciarini is used to provide evidence that it is possible to make accurate cuts at least across the width of the work piece while the conveyor belt is transporting the work piece downstream wherein the fluid pressure cutter directs the pressurized cutting fluid through a gap G formed in the conveyor surface because the fluid jet 22 would otherwise damage the conveyor 18 (column 5, lines 64- column 6, lines 12). This evidence is applied to the complex processing of scanned data or controlling of a cutting device” is not commensurate with the scope of the current set of claims. 	It should be noted Applicant agrees with this statement on page 18, lines 6-7 of the current Remarks.	Nevertheless, the device of Safai is disclosed with at least two optional operating methods. The first method operated as the Applicant described above. Alternatively, the computer may also control a pickup device (24), while tracking the location of the  the cutter 22 may take various cutting paths as long as the path completes removes undesirable material from the work piece, wherein the cutter 22 may follow the outline of the detected undesirable material (paragraph 0028, lines 6-10). Safai controls the movement of the cutter according to x-ray data to “take various cutting paths as long as the path completes removes undesirable material from the work piece, wherein the cutter 22 may follow the outline of the detected undesirable material,” which discloses the Applicant’s claimed invention.	Additionally, with respect to the disclosure of Safai being directed to a system that simply cuts undesirable portions “into simple shapes, such as round, square, triangular” portions,” the simple shapes to be cut are applied to food products of varying size and shape, wherein the placement of the food items are variably located on the conveyor, the detection system locates an undesirable portion to be cut and directs the cutting device to remove said portion in a variable manner. Therefore, examiner contends Safai discloses these critical claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 14, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724